DETAILED ACTION
This is the first action on the merits for application 16/827,333 filed on 03/23/2020. Claims 1-10 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/23/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffman (DE102008052257)
Hoffman discloses:
Regarding claim 1, an automatic transmission (Fig.1, 10) for a motor vehicle with an internal-combustion engine (¶[0003]), comprising: 

a transmission shaft (18);
an epicyclic gear mechanism (14);
a shaft (16); 
a first shifting element (28 or 34) and a second shifting element (34 or 28); and 
a variator (22), wherein a first side (side from 22b) of the variator is coupleable in a torque-transmitting manner with the transmission shaft and wherein a second side (side from 22a) of the variator is coupleable in a gear-ratio-adjusting manner with the epicyclic gear mechanism via the shaft.

Regarding claim 2, the automatic transmission according to claim 1, wherein the variator is comprised of two electric machines (22a,22b; ¶[0028]). 

Regarding claim 3, the automatic transmission according to claim 1, wherein the epicyclic gear mechanism is a planetary gear mechanism (14 is planetary gear, ¶ [0028]). 

Regarding claim 5, the automatic transmission according to claim 1, wherein the first shifting element is engageable with the first fixed gear-ratio stage and the second shifting element is engageable with the second fixed gear-ratio stage (¶[0034]-[0036]). 

Regarding claim 6, a method for shifting the automatic transmission (10) according to claim 1, comprising the acts of:
a) the shifting element of a currently engaged fixed gear-ratio stage is set to no-load by the variator by a superposition of torque within the automatic transmission (¶[0030]);

c) a target fixed gear-ratio stage is set by a gear-ratio adjustment of the variator (¶[0036]); and
d) the shifting element of the target fixed gear-ratio stage is closed (switch over from M1 to M2; where in a second working mode when the first separating clutch 28 is open and the second separating clutch 34 is closed; ¶[0030]). 

Regarding claim 7, the method according to claim 6, wherein the first side of the variator is coupled in the torque-transmitting manner with the transmission shaft at least intermittently (it is continuously coupled since there is no clutches between the two elements, see Fig.1). 

Regarding claim 8, the method according to claim 6, wherein the second side of the variator is coupled in the gear-ratio-adjusting manner with the epicyclic gear mechanism at least intermittently via the shaft (it is continuously coupled since there is no clutches between the two elements, see Fig.1). 

Regarding claim 9, the method according to claim 6, wherein in act c) the target fixed gear-ratio stage is set by a continuous gear-ratio adjustment of the variator (¶[0034] and ¶[0011])). 

Regarding claim 10, the method according to claim 6, wherein the variator is acted upon only by a fraction of a power of the internal-combustion engine (¶[0036].  In addition, the variator is on the other side of the planetary gearing from the engine, so the reduction ratio of the planetary constitutes “a fraction” of the engine power). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (DE102008052257) in view of Schroeder (WO2011/076311)
Regarding claim 4, Hoffman does not disclose wherein the two shifting elements are positive shifting elements. 
	Schroeder discloses transmission arrangement (see Fig.5) having variator (16); planetary gear set (14 or 20); two shifting elements (K1 and K4 or K2 and K3); wherein the two shifting elements are positive shifting elements (¶[0051]). 
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to replace the clutch in the transmission of Hoffman with positive shifting elements as taught by Schroeder for the purpose of less wear and tear and require less installation space (see ¶[0051]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pichon (US 20080254928) discloses planetary gear set 5,6,7; two electric machines 2,4 forming a variator; clutches 8,9 see Fig.1.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached on Monday-Friday, 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LILLIAN T NGUYEN/Examiner, Art Unit 3659 

/DAVID R MORRIS/Primary Examiner, Art Unit 3659